DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Apparent Duplicate Claims
Claims 1 and 9 apparently seem duplicate of each other, however, the applicant clarified that claim 1 is a system claim and claim 9 is a device claim, although most of the limitations are same (see blow in the table a side by side comparison), the only difference is in the gate bias signal: 
The system claim (claim 1) requires that the gate bias circuitry is part of the system (the term “and”); and
The device claim (claim 9) indicates that the gate bias circuitry is external to the device (the term “from”).
Claim 1
Claim 9
A radio frequency (RF) power transmitter system, comprising: a RF power semiconductor device configured to output a time-varying gain characteristic from a RF input signal waveform originating from a digital input, wherein the time-varying gain characteristic includes a gain error associated with a charge- trapping event having a memory effect on the RF power semiconductor device lasting longer than 1 microsecond; and circuitry comprising a digital-to-analog converter configured to apply an analog gate bias waveform, as a further input to the RF input signal waveform, to the RF power semiconductor device based on the time-varying gain characteristic to reduce the gain error.
(Currently Amended) A radio frequency (RF) power transmitter device, comprising: a RF power semiconductor device configured to receive as an input a RF signal waveform originating from a digital input, and to receive as a further input to the RF signal waveform, from circuitry comprising a digital-to-analog converter, an analog gate bias waveform adapted to compensate for gain error associated with charge-trapping events having a memory effect lasting longer than 1 microsecond on the RF power semiconductor device, wherein the analog gate bias waveform is generated from a time-varying gain characteristic outputted by the RF power semiconductor device.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843